*702MEMORANDUM **
Chaman Lai Sharma and his wife Krishana Devi are natives and citizens of India. They petition for review of the Board of Immigration Appeals’ (“BIA”) decision that affirmed the Immigrations Judge’s denial of their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir.2004), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility determination based upon an inconsistency regarding the timing and duration of the medical care Sharma received after being mistreated during his third arrest. Id. at 964.
Because petitioners failed to satisfy the lower standard of proof for asylum, it necessarily follows that they failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because petitioners’ CAT claim is based on the same testimony that the BIA found not credible, and because they point to no other evidence that the BIA should have considered in making its CAT determination, substantial evidence supports the BIA’s denial of CAT relief. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.